Appeal by defendant from a judgment of the County Court, Suffolk County, rendered February 28, 1978, convicting him of manslaughter in the second degree, upon his plea of guilty, and sentencing him, as a predicate felon, to a prison term of from 5 to 10 years. Judgment modified, as a matter of discretion in the interest of justice, by reducing the sentence imposed to a prison term of from three to six years. As so modified, judgment affirmed. The sentence imposed was excessive to the extent indicated herein. Margett, Hawkins and O’Connor, JJ., concur; Cohalan, J. P., dissents and votes to affirm.